IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 50 WM 2015
                              :
              Respondent      :
                              :
                              :
         v.                   :
                              :
                              :
GREGORY MARK DUNBAR,          :
                              :
              Petitioner      :


                                      ORDER



PER CURIAM

      AND NOW, this 18th day of September, 2015, the Petition for Leave to File

Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.